IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOHN BRISCO,                                     §
                                                 §
       Defendant Below,                          §       No. 307, 2017
       Appellant,                                §
                                                 §       Court Below: Superior Court
       v.                                        §       of the State of Delaware
                                                 §
STATE OF DELAWARE,                               §       Cr. ID No. 1502007987
                                                 §
       Plaintiff Below,                          §
       Appellee.                                 §

                                  Submitted: May 2, 2018
                                  Decided:   May 10, 2018

Before STRINE, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                          ORDER

       In this appeal, the sole issue is whether a probation officer gave impermissible

expert testimony about the precision with which a GPS ankle monitor on the

defendant was accurate. This is a close question in view of the evident purpose

behind the prosecutor’s questions that led to the testimony. In our view, we need

not reach it as the defendant does not challenge the general accuracy of the GPS

monitor on appeal (and instead contends that the monitor is exactly, not

approximately, accurate),1 and even more important, there is overwhelming



1
 At oral argument, counsel for Brisco argued that the report should be taken as exactly correct,
and not described as an approximation unless by a witness with the relevant scientific background.
But counsel for Brisco was also candid in admitting that the same exhibit showed Brisco at a close,
but different address than his home, at a time when he admits Brisco was at his home.
evidence other than the officer’s testimony that placed the defendant in the vicinity

of the murder at the relevant time.2 For that reason, we find that any error was

harmless.

       NOW, THEREFORE, IT IS ORDERED that the verdict and sentencing order

of the Superior Court is hereby AFFIRMED.3

                                          BY THE COURT:
                                          /s/ Leo E. Strine, Jr.
                                          Chief Justice




2
  Answering Br. at 3–5 (summarizing evidence presented placing Brisco in the vicinity of the
murder at the time it occurred, including statements of Jakeem Broomer and Corvan Hammond
presented to the jury under 11 Del. C. § 3507, and trial testimony of Kina Madric).
3
  State v. Brisco, Cr. ID No. 1502007987 (Del. Super. July 21, 2017).
                                             2